ICJ_018_Nottebohm_LIE_GTM_1954-01-15_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE DU 15 JANVIER 1954

1954

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
ORDER OF JANUARY 15th, 1954
La présente ordonnance doit étre citée comme suit:

« Affaire Nottebohm,
Ordonnance du 15 janvier 1954: C.I.J. Recueil 1954, p. 7.»

This Order should be cited as follows:

“Nottebohm case,
Order of January 15th, 1954: I.C.J. Reports 1954, p. 7.”

 

N° de vente : 113
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1054

January 15th, 1954

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMATA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court ;

Having regard to the Judgment of November 18th, 1953,
whereby the Court rejected the Preliminary Objection presented
by the Government of the Republic of Guatemala in the Nottebohm
case, resumed the proceedings on the merits and fixed time-limits
for the rest of the procedure,

Whereas by letter of January 4th, 1954, filed in the Registry
on the same day, the Agent for the Government of Guatemala
requested the extension to the end of July 1954 of the time-limit
for the filing of the Counter-Memorial of the Government of
Guatemala, for which January 20th, 1954, had been fixed as the
time-limit by the Judgment of November 18th, 1953,

Whereas the Agent for the Government of Liechtenstein, to
whom the aforesaid request had been communicated, has by
telegram of January 14th, 1954, indicated that he had no objection
to an extension of the said time-limit for three months, that is
to April 2oth, 1954 ;

Fixes April 2oth, 1954, as the time-limit for the filing of the
Counter-Memorial of the Government of Guatemala ;

Reserves the rest of the procedure for further decision.

1954
January 15tt
General List

No. 18
NOTTEBOHM CASE (ORDER OF I5 I 54) 8

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this fifteenth day of January,
one thousand nine hundred and fifty-four, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Governments of the Principality of Liechten-
stein and of the Republic of Guatemala, respectively.

(Signed) ARNoLD D. McNair,
President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
